IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ANDREW P. GLUSHKO,                      : No. 993 MAL 2015
                                        :
                 Petitioner             :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
THE HENRY LAW FIRM; TODD                :
EDWARD HENRY AND DANIEL                 :
MCGARRIGLE,                             :
                                        :
                 Respondents


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2016, the Petition for Allowance of Appeal is

DENIED.